United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1470
Issued: October 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2014 appellant filed a timely appeal from a January 16, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on June 13, 2013.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 16, 2013 appellant, then a 47-year-old part-time office assistant, filed a traumatic
injury claim alleging that on June 13, 2013 she injured her right shoulder causing an
acromioclavicular joint separation. She stated that she felt a pop in her right shoulder while
opening mail with a letter opener. Appellant’s supervisor, Michael J. Ciabby, indicated that
appellant first reported the injury on July 17, 2013. In an occupational health mishap report
dated July 8, 2013, appellant repeated that on June 13, 2013 she heard a pop while opening mail.
She stated that on June 24, 2013 when she felt a burning going down her arm, she went to
occupational health where she was told to see her doctor. Appellant related that she saw her
doctor on June 25, 2013, and he sent her for an x-ray which showed inflammation in the
shoulder. Her doctor recommended a computerized tomography scan.
In reports dated July 19, 2013, Dr. Brent Hines, a Board-certified osteopath specializing
in orthopedic surgery, noted that appellant was seen for evaluation of right shoulder pain that
began on June 13, 2013 as a result of repetitive use. He noted her report that she felt a popping
sensation in her shoulder when she was rushing to open mail at work and currently had right
shoulder pain that radiated down the arm and was aggravated by lateral reaching, overhead
activities and repetitive use and movement of the arm. Dr. Hines indicated that appellant had
stopped work. On right upper extremity examination, he noted weak supraspinatus and external
rotation but normal range of motion and tenderness to palpation over the impingement area.
X-rays demonstrated degenerative changes and no evidence of fracture or dislocation. Dr. Hines
diagnosed impingement syndrome, right shoulder; right rotator cuff syndrome; and right
shoulder pain and advised that appellant could return to modified duty with no use of the right
upper extremity.
On August 23, 2013 Dr. Hines noted that appellant had good relief from a steroid
injection and advised that she could return to regular duties with no restrictions. In a
September 11, 2013 report, Darcy Kresge, a physician’s assistant, reported that appellant had an
increase in right shoulder pain since returning to work without restriction. She again restricted
appellant to no use of the right arm. On September 13, 2013 Dr. Hines noted appellant’s
complaint of right shoulder pain exacerbated by regular activities which had increased over the
past several days. He provided physical examination findings, reiterated his diagnoses and
recommended a magnetic resonance imaging scan study. An October 21, 2013 right shoulder
ultrasound demonstrated a small, full thickness or high grade partial thickness tear of the anterior
portion of the supraspinatus, increased fluid around the biceps tendon consistent with tendinitis,
and findings consistent with shoulder impingement syndrome. In an October 25, 2013 report,
Dr. Hines noted the ultrasound findings. He opined that the rotator cuff tear was likely a
preexisting condition but that appellant had exacerbated the condition and she would likely
continue to aggravate it with repetitive-type activities. Dr. Hines indicated that appellant could
return to modified duties that day.
By letter dated November 25, 2013, OWCP informed appellant that the evidence received
was insufficient to support her claim because it did not include a physician’s opinion as to how
the claimed injury resulted in the diagnosed condition. Appellant was asked to provide a
narrative medical report that included an opinion, supported by a medical explanation, as to how
the reported work incident on June 13, 2013 caused or aggravated a medical condition. She was

2

also asked to provide a statement regarding the circumstances of the claimed injury, her medical
treatment, and any similar condition that preceded the claimed injury. Appellant was also
instructed to explain why she did not report the injury until July 17, 2013.
In a November 9, 2013 report, Dr. Hines noted that right shoulder surgery was planned
for November 20, 2013. On November 20, 2013 he performed a right arthroscopic rotator cuff
repair with subacromial decompression, biceps tenodesis, lysis of adhesions and bursectomy.
By decision dated January 16, 2014, OWCP denied the claim on the grounds that the
evidence did not support that the injury occurred as appellant described, noting that the only
history of injury was the brief statement on the claim form and that she did not respond to the
November 25, 2013 development letter. It further found that the medical evidence did not
establish a diagnosed condition caused by the claimed June 13, 2013 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of proof to demonstrate the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence. Second, the employee must submit sufficient evidence, generally only in the form of
medical evidence, to establish a causal relationship between the employment incident and the
alleged disability and/or condition for which compensation is claimed. An employee may
establish that the employment incident occurred as alleged, but fail to show that his or her
disability and/or condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee) (1999, 2011); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS
The Board finds that appellant opened mail at work on June 13, 2013. There is no
contrary evidence. The Board, however, finds that the medical evidence submitted by appellant
is insufficient to establish that her opening mail caused a medical condition as none of the
medical evidence related a diagnosed condition specifically to such duties.
Dr. Hines submitted reports from July 19 to November 20, 2013 when he performed a
right arthroscopic rotator cuff repair. While he noted appellant’s report that her right shoulder
pain began on June 13, 2013 when she felt a popping sensation and initially diagnosed right
impingement syndrome, Dr. Hines did not provide sufficient medical rationale to fulfill
appellant’s burden that she sustained a work injury on that date. Following the October 21, 2013
ultrasound, he diagnosed a preexisting right shoulder rotator cuff tear that had been exacerbated.
Dr. Hines opined that repetitive activities would continue to exacerbate the condition. However,
he did not specifically relate any of the diagnosed conditions to the June 13, 2013 incident when
appellant was opening mail or offer any explanation of how the mechanics of the June 13, 2013
incident could have resulted in an injury. Without a detailed medical report describing the
employment incident in detail and noting how and why appellant sustained a right shoulder
condition as a result of the June 13, 2013 incident, Dr. Hines’ opinion is insufficient to meet
appellant’s burden of proof.8
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition. Dr. Hines did not do so.9 The Board notes
that appellant did not respond to OWCP’s November 25, 2013 request for further information.
The Board also notes that the September 11, 2013 report from Ms. Kresge does not
constitute medical evidence as nurse practitioners and physician’s assistants are not considered
physicians under FECA. Also, the October 21, 2013 right shoulder ultrasound study did not
address the cause of any diagnosed condition. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship. Appellant, therefore, did not meet her burden of proof to establish that she
sustained a traumatic injury on June 13, 2013.

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Leslie C. Moore, supra note 6.

9

Id.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an employment-related injury on
June 13, 2013.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

